No opinion was delivered in this case by the court below, but judgment was rendered for the defendants. On appeal the judgment was reversed, and the Supreme Court decides:
“ Under § IB of the Navy Personnel Act of March 3, 1899, 30 Stat. 1007, c. 413, and the acts of June 7, 1900, 31 Stat. 697, c. 859, March 2,1907, 34 Stat. 1167, c. 2511, and May 13, 1908, 35 Stat. 127, c. 166, the pay of acting assistant surgeons was enhanced and assimilated to that of assistant surgeons in the Army, and did not remain fixed as regulated by § 1556, Eev. Stat.
“Where an act of Congress, such as the Navy Personnel Act of 1899, provides for a standard by which to determine rank and pay of officers, it will not be presumed that Congress intended to create an inequality of compensation while leaving unmodified equality of rank and duty, and so held as to the provisions for pay of assistant surgeons and acting assistant surgeons in the Navy.
“ The construction of the statutes involved in this case is the contemporaneous construction given thereto by the Executive Department charged with execution of the provisions thereof.
“ Longevity pay of officers of the Army and Navy under the act of May 13, 1908, 35 Stat. 127, c. 166, is computed on the sum of the base pay and not the base pay and previous increases thereof.
“Where Congress, after a decision of this court construing a certain expression used in a statute, passes a statute declar ing that those words shall be construed as having a definite meaning different from that given by this court, that expression, when used in a later statute on the same subject, will be presumed to have the meaning so given to it by Congress and not that previously given by this court.
“ Congress having by the act of June 30,1882, 22 Stat. 118, c. 254, expressly provided that the current yearly pay on *650which longevity pay of officers of the Army and Navy is to be computed is base pay, and not base pay and increases, so as to overcome the construction given to the words “ current yearly pay ” by this court in United States v. Tyler, 105 U. S. 44, those words will be construed in the same manner when used in the subsequent act of May IB, 1908, 85 Stat. 125, c. 166, and not as construed in United States v. Tyler.”
Mr. Chief Justice White
delivered the opinion of the Supreme Court April 1, 1912.